           Case 1:20-cv-02927-JSR Document 4-1 Filed 04/09/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
CENTURION BULK PTE LTD.                               :
                                                      :
                           Plaintiff,                 :
                                                      :
         - against -                                  :
                                                      :        20-cv______
XCOAL ENERGY AND RESOURCES                            :
and                                                   :
XCOAL ENERGY AND                                      :
RESOURCES, LLC                                        :
                                                      :
                                                      :
                           Defendants.                :
-------------------------------------------------------X

            MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF'S
     APPLICATION FOR ISSUANCE OF A WRIT OF MARITIME ATTACHMENT

        Plaintiff, CENTURION BULK PTE LTD. (“Plaintiff”), by and through its attorneys,

Tisdale Law Offices, LLC, submits this Memorandum of Law in Support of Plaintiff's

Application for Issuance of a Writ of Maritime Attachment. Plaintiff has satisfied all the

requirements necessary to obtain a maritime attachment pursuant to Rule B of the Supplemental

Rules for Certain Admiralty and Maritime Claims against Defendants, XCOAL ENERGY AND

RESOURCES and XCOAL ENERGY AND RESOURCES, LLC (“Defendants”).

        There are two purposes underlying maritime attachments. First, attachment provides a

means to assure satisfaction if a suit is successful. Aurora Mar. Co. v. Abdullah Mohamed

Fahem & Co., 85 F.3d 44, 48 (2d Cir. 1996). The second purpose is "to insure a defendant's

appearance in an action, an aspect of attachment inextricably linked to a plaintiffs' substantive

right to recover." Id. (internal citation omitted).

        Under Supplemental Rule B, “‘an order of maritime attachment must issue upon a

                                                           1
         Case 1:20-cv-02927-JSR Document 4-1 Filed 04/09/20 Page 2 of 6



minimal prima facie showing,’ that the defendant cannot be ‘found within’ the federal district in

which the assets are to be attached.” DS Bulk Pte. Ltd. v. Calder Seacarrier Corp., No. 05 CIV.

10146 (SHS), 2006 WL 1643110, at *1 (S.D.N.Y. June 13, 2006) (citing Fed. R. Civ. P. Supp. R.

B advisory committee's 1985 note ("The . . . order will issue when the plaintiff makes a prima

facie showing that he has a maritime claim against the defendant in the amount sued for and the

defendant is not present in the district.")). To obtain an order of attachment, "[t]he plaintiff or

the plaintiff's attorney must sign and file with the complaint an affidavit stating that, to the

affiant's knowledge, or on information and belief, the defendant cannot be found within the

district." Fed. R. Civ. P. Supp. R. B(1)(b).

       The Supplemental Admiralty Rules governing maritime attachment are not intended to

resolve the dispute between the parties at the attachment stage, rather only the technical

requirements of the Rule need to be met. Aqua Stoli Shipping Ltd. v. Gardner Smith Pty Ltd.,

460 F.3d 434, 447 (2d Cir. 2006) abrogated on different grounds by Shipping Corp. of India v.

Jaldhi Overseas Pte Ltd., 585 F.3d 58 (2d Cir. 2009).

       Courts consistently note the same four requirements for a Rule B claim. The Plaintiff

must show that:

       1)       it has a valid prima facie admiralty claim against the defendant;

       2)      the defendant cannot be found within the district;

       3)      the defendant's property may be found within the district; and

       4)       there is no statutory or maritime law bar to the attachment.

Williamson v. Recovery Ltd. P'ship, 542 F.3d 43, 51 (2d Cir. 2008); see Blue Whale Corp. v.

Grand China Shipping Dev. Co., 722 F.3d 488, 493 (2d Cir. 2013); Tradhol Internacional, S.A.

v. Colony Sugar Mills Ltd., 354 F. App'x 463, 464 (2d Cir. 2009).
                                                 2
         Case 1:20-cv-02927-JSR Document 4-1 Filed 04/09/20 Page 3 of 6



       As to the first requirement, it is well established that charter parties are maritime

contracts which courts sitting in admiralty can enforce. Fednav, Ltd. v. Isoramar, S.A., 925 F.2d

599, 601 (2d Cir. 1991); Armour & Co. v. Fort Morgan S.S. Co., 270 U.S. 253, 259 (1926); see

also Rice Corp. v. Express Sea Transp. Corp., No. 14-CV-5671 VEC, 2015 WL 3397688, at *2

(S.D.N.Y. May 26, 2015) (quoting Fednav, Ltd., 925 F.2d at 601 (“It is beyond dispute that ‘a

charter party agreement is a maritime contract’ subject to federal admiralty jurisdiction.”); J. B.

Effenson Co. v. Three Bays Corp., 238 F.2d 611, 615 (5th Cir. 1956) (“a charter party is a

maritime contract and that as between the parties to it the Federal District Courts sitting in

admiralty have jurisdiction to determine obligations arising from it.”) “It is well settled that

cases involving marine contracts give rise to admiralty jurisdiction.” St. Paul Fire & Marine Ins.

Co. v. Lago Canyon, Inc., 561 F.3d 1181, 1184 (11th Cir. 2009) (citing Norfolk S. Ry. Co. v.

Kirby, 543 U.S. 14, 23 (2004)). In this case, the breach of three charter parties by the Defendant

gives rise to a maritime claim. Fed. Ins. Co. v. Speedboat Racing Ltd., 200 F. Supp. 3d 312,

2017 A.M.C. 520, 533 (D. Conn. 2016) (Haight, J.) (citing Armour & Co., 270 U.S. 253, 256,

1926 AMC 327, 331 (“a ‘charter party’ is a maritime contract and ‘hence enforceable in a court

of admiralty’”) and citing Fednav, Ltd., 1991 AMC 1425, 1428, 925 F.2d at 601 (“It is well-

established that a charter party agreement is a maritime contract.”)).

       The Declaration in Support of Attachment and the Verified Complaint establish the

second and third requirements necessary to obtain a Rule B attachment. The Defendants, or their

agent(s) cannot be “found” within this judicial district. A defendant can be “found” only if it was

1) subject to personal jurisdiction within the district and 2) capable of being served with process

there. Aqua Stoli Shipping Ltd., 460 F.3d at 441 (2d Cir. 2006). The Supreme Court has held

that “[a] court may assert general jurisdiction over foreign (sister-state or foreign-country)
                                                 3
         Case 1:20-cv-02927-JSR Document 4-1 Filed 04/09/20 Page 4 of 6



corporations to hear any and all claims against them when their affiliations with the State are so

‘continuous and systematic’ as to render them essentially at home in the forum State.”

Wilderness USA, Inc. v. DeAngelo Bros. LLC, 265 F. Supp. 3d 301, 305 (W.D.N.Y. 2017)

(quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919, 131 S.Ct. 2846,

180 L.Ed.2d 796 (2011)). The Supreme Court in Daimler “made clear that the constitutional

standard for finding a corporation to be essentially at home in a foreign jurisdiction is a stringent

one, and that only a limited set of affiliations with a forum will render a defendant amenable to

all-purpose jurisdiction there.”   Wilderness USA, Inc., 265 F. Supp. 3d at 309.           After the

Supreme Court’s holding in Daimler, courts have consistently held that exercise of

general personal jurisdiction based on registration alone would be counter to the principles of

due process. Wilderness USA, Inc., 265 F. Supp. 3d at 313 (“Because New York Business

Corporations Law § 1301 is absent an explicit indication that registration subjects a registrant to

general jurisdiction in New York, an exercise of general personal jurisdiction based on

registration alone would be counter to the principles of due process articulated in Daimler.”)

(citing Minholz v. Lockheed Martin Corp., 227 F. Supp. 3d 249, 264 (N.D.N.Y. 2016)).

               If mere registration and the accompanying appointment of an in-
               state agent—without an express consent to general jurisdiction—
               nonetheless sufficed to confer general jurisdiction by implicit
               consent, every corporation would be subject to general jurisdiction
               in every state in which it registered, and Daimler's ruling would be
               robbed of meaning by a back-door thief.

Brown v. Lockheed Martin Corp., 814 F.3d 619, 640 (2d Cir. 2016). The Second Circuit has

also recently issued an opinion regarding New York Business Corporations Law § 1301.

               Accordingly, in light of Daimler, our own precedent, and the
               unanimous conclusion of the three New York intermediate courts
               to have considered the issue, we now hold that a foreign
               corporation does not consent to general personal jurisdiction in
                                                 4
         Case 1:20-cv-02927-JSR Document 4-1 Filed 04/09/20 Page 5 of 6



               New York by merely registering to do business in the state and
               designating an in-state agent for service of process under BCL §
               1301(a).

Chufen Chen v. Dunkin' Brands, Inc., No. 18-3087-CV, 2020 WL 1522826, at *4 (2d Cir. Mar.

31, 2020). Even before this decision, courts after Daimler, within the Second Circuit, have held

this to be true.   Bustamante v. Atrium Med. Corp., No. 1:18-CV-08395 (ALC), 2020 WL

583745, at *3 (S.D.N.Y. Feb. 6, 2020) (citing multiple cases, from the Second Circuit, the

Southern District of New York, and the New York Appellate Division). Thus, the mere fact that

an entity is registered to do business with the Division of Corporations alone does not mean it is

“found” within the judicial district.

       As to the third requirement, property due and owing to the Defendants is believed to be

held in the hands of CITIBANK, N.A. since Defendants have paid Plaintiff in this past from this

bank account. Finally, there are no statutory or maritime law bars to this attachment.

       The court will not engage in a fact intensive inquiry regarding the technical requirements

of Rule B at the attachment stage. Aqua Stoli Shipping Ltd., 460 F.3d at 447. A defendant does

not have the opportunity to challenge the sufficiency of the plaintiff's pleadings or challenge the

evidence supporting plaintiff’s admiralty claim at the attachment stage or at a post-attachment

motion to vacate. Wajilam Exports (Singapore) Pte. Ltd. v. ATL Shipping Ltd., 475 F. Supp. 2d

275, 279 (S.D.N.Y. 2006). A defendant may, if it wishes, raise such issues by way of a Rule

12(b)(6) motion to dismiss or Rule 56 motion for summary judgment but it may not do so in the

context of an emergency hearing pursuant to Supplemental Rule E(4)(f).            Maersk, Inc. v.

Neewra, Inc., 443 F. Supp. 2d 519, 531 (S.D.N.Y. 2006) (refusing to apply the higher pleading

standard used in a motion to dismiss in a post-attachment hearing “lest Rule 12(b)(6) be

completely subsumed by Supplemental Rule E(4)(f)”).
                                                5
         Case 1:20-cv-02927-JSR Document 4-1 Filed 04/09/20 Page 6 of 6




                                              CONCLUSION

       Plaintiff has alleged a prima facie maritime claim for breach of a charter party.

Defendants cannot be found within the district within the meaning of Supplemental Admiralty

Rule B. Defendants’ property can be found in the hands of third party CITIBANK, N.A who has

a place of business in this district. Without an order of maritime attachment from this Court,

Plaintiff will lose its chance of obtaining security for its claim against the Defendants.

Dated: New York, NY
       April 9, 2020

                                                      Attorneys for Plaintiff,
                                                      CENTURION BULK PTE LTD.


                                               By:    ______/s/_________________________
                                                      Thomas L. Tisdale (TT5263)
                                                      Timothy J. Nast (TN 8578)
                                                      Tisdale Law Offices, LLC
                                                      200 Park Avenue, Ste. 1700
                                                      New York, NY 10166
                                                      Tel: 212-354-0025
                                                      ttisdale@tisdale-law.com
                                                      tnast@tisdale-law.com




                                                  6
